SMYTH, Chief Justice.
The invention involved in this interference relates to a feeding mechanism for printing presses. Cottrell was successful below, and Story appeals. In view of the question upon which our decision turns, it is not necessary for us to set forth the counts of the issue.
The Raw .Examiner overruled a motion by Story to dissolve the interference on the ground that Cottrell could not make the claims. He was sustained by the Examiner of Interferences. On appeal the Board of Examiners ruled in favor of Cottrell, and their decision was affirmed by the Commissioner.
When the interference came before the commissioner, Story abandoned his contention with respect to priority, and rested his case entirely upon the argument that Cottrell could not make the claims. The commissioner Held against him and awarded priority to Cottrell. The line of reasoning pursued by the Commissioner in reaching his conclusion has been carefully examined by us in the light of the arguments adduced on behalf of Story, and we think his conclusion is sound. It would serve no good purpose to repeat that reasoning here, or to attempt to substitute for it reasoning of our own. The Commissioner’s decision is available to any one who may desire to examine it.
We affirm the Commissioner’s decision.
Affirmed.
Mr. Justice HITZ, of the Supreme Court of the District of Columbia, sat in the hearing and determination of this appeal in the place of Mr. Justice ROBB.